DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 6, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0260204) (hereafter Yu) in view of Li et al. (US 2015/0213604) (hereafter Li).
 	Regarding claims 1, 13 and 19, Yu discloses a method for image processing, performed by an electronic device, comprising: obtaining a to-be-processed image (see, paragraph [0028], S101, human facial image is obtained, S201, a human facial image is obtained); determining a to-be-processed object in the to-be-processed image, the to-be-processed object comprising at least one of a human face, an animal face, or a cartoon character face (see, S201, human facial image); selecting claim 19 (see, paragraphs [0108] and [0109]). Yu does not explicitly disclose reference animated images and modifying the to-be processed image according to the reference animated images. However, in same field of endeavor, Li teaches in paragraphs [0017], a system configured to record video of a user's face and to subsequently reconstruct that original video recording as an avatar-based animation which utilizes an avatar selected to represent the user.  During the initial video recording, the facial characteristics of the user are detected and changes therein are tracked, as may result, for example, from changing of the user's facial expression, movement of the user's head, etc. Thereafter, those changes are mapped to the selected avatar on a frame-by-frame basis, and the resultant collection of avatar frames can be encoded.  The resulting new video is a video animation which accurately mimics or otherwise simulates the facial expressions and head movements produced by the user during the original video recording.  In some cases, a hybrid of both actual face and avatar video frames is used in the resulting video.  In other cases, only avatar video frames are used. [0114] decomposing the recorded video into a video frame stream comprising a plurality of video frames; for each video frame of the video frame stream, extracting detected facial expression(s) of the user and mapping them to the avatar to animate the avatar; for each video frame of the video frame stream, presenting the resultant animated avatar, see, Fig. 5, the receive selection of an avatar for use in reconstructing the video, in step 30 and reconstruct video using the selected avatar, 40. Paragraph [0039], avatar selection module 208 may be configured to allow: (1) selection from one or more avatars stored within device 102; (2) selection from one or more avatars hosted by a database (e.g., avatar database 500), discussed below) or other content provider accessible by device 102 through wired and/or wireless communication; and/or (3) generation of an avatar based on detected facial characteristics 206 of the user (e.g., 
Regarding claims 6 and 18, the combined teachings further discloses the method wherein processing the to-be-processed image according to the reference animated image, to generate the plurality of frames of images comprises: determining a rotation angle of each frame of the plurality of frames of images according to a total rotation angle of the reference animated image (see, Li, paragraph [0050], rotate position coordinates, [0077] The process can continue as in block 44b with decomposing movement of the detected/tracked facial feature points into at least two categories: (1) facial expression movements; and (2) head rigid movements.  The former category (facial expression movements) may include non-rigid transformations, for instance, due to facial expressions.  The latter category (head rigid movements) may include rigid movements (e.g., translation, rotation, and scaling factors) due to head gestures.  This also can be performed, for example, using face detection module 204).

4.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0260204) (hereafter Yu) in view of Li et al. (US 2015/0213604)(hereafter Li) and further in view of Hsieh et al. (US 2018/0144214)(hereafter Hsieh).
 	Regarding claims 10, the combined teachings do not explicitly disclose the method, further comprising: performing an image definition evaluation on the to-be-processed image, to obtain an evaluation result; and optimizing image definition of the to-be-processed image according to the evaluation result. However, in same field of endeavor, Hsieh teaches in paragraph [0182], the device 1410 comparison information is provided to a data evaluation specification 1820.  The data 
Regarding claim 11, the combined teachings further discloses the method, wherein optimizing the image definition of the to-be-processed image according to the evaluation result comprises: optimizing the image definition of the to-be-processed image by using a super-resolution method based on deep machine learning (see, Hsieh, paragraph [0182], The device 1410 comparison information is provided to a data evaluation specification 1820.  The data evaluation specification 1820 can also be implemented by the DDLD 1522 and/or 1532 and/or a separate processor, for example.  The data evaluation specification 1820 processes a reconstructed image 1822 from the reconstruction engine 1440 and a transform of raw image data 1824 from the acquisition engine 1430 and the imaging device 1410.  Machine learning methods such as deep learning, dictionary learning (e.g., build a dictionary from other images and apply the dictionary definitions to the current image, etc.), etc., can be applied to the reconstructed and/or raw image .

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0260204) (hereafter Yu) in view of Li et al. (US 2015/0213604) (hereafter Li) and further in view of Tanaka et al. (US 2017/0345196)(hereafter Tanaka).
 	Regarding claim 12, the combined teachings do not explicitly disclose the method wherein determining the to-be-processed object in the to-be-processed image comprises: recognizing one or more objects in the to-be-processed image, to obtain an object quantity in the to-be-processed image; using the one object in the to-be-processed image as the to-be-processed object when the object quantity is equal to one; and determining, when the object quantity is greater than one, the to-be-processed object in response to an operation on the to-be-processed image. However, in same field of endeavor, Tanaka teaches in paragraph [0020], the generating apparatus 100 illustrated in FIG. 1 is configured to apply the process to the image by using intermediate images obtained from a piece of learner that recognizes the number of objects (the quantity of objects) contained in the image.  More specifically, the generating apparatus 100 calculates a score for each of predetermined regions in the image, by using the intermediate images obtained from the learner and further crops the image on the basis of the scores.  The learner that recognizes the number of objects contained in the image may be a piece of learner as described in Non-Patent Literature (The IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2015, pp.  4045-4054) that is generated by using, as appropriate, any of various conventional techniques related to quantity detections or the like performed in convolutional neural networks (CNNs).  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the . 

Allowable Subject Matter
6.	Claims 2-5, 7-9, 14-17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        9/9/2021